Affirming.
This is the second appeal of this case. The opinion rendered on the former appeal declared the judgment that should be entered herein upon the return of the case to the circuit court. As appears from the record upon this appeal, the judgment entered upon the return of the case was in conformity with the former opinion. We are at a loss to understand the purpose of this appeal. The brief filed for appellants appears to deal exclusively with questions presented and determined by the former appeal and fails wholly to point out any particular wherein the judgment entered upon the return of the case is in conflict with the former opinion rendered herein.
Wherefore, the judgment is affirmed.